Citation Nr: 1822691	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as due to a service-connected bilateral foot disability.

2.  Entitlement to an initial rating greater than 10 percent prior to September 27, 2011, and greater than 30 percent thereafter, for a bilateral foot disability.

3.  Entitlement to an initial rating greater than 30 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted, in pertinent part, the Veteran's claim of service connection for a right foot disability (which was characterized as cavus inverted right foot and peroneal synovitis), assigning a 10 percent rating effective May 4, 2010, and deferred adjudication of a claim of service connection for a left foot disability.  

In a January 2012 rating decision, the RO granted service connection for a left foot disability and combined this disability with the Veteran's service-connected right foot disability, assigning a higher initial 30 percent rating effective September 27, 2011, for a service-connected bilateral foot disability (which was characterized as bilateral cavus inverted foot and peroneal synovitis (formally rated as cavus inverted right foot and peroneal synovitis)).  The RO also granted service connection for a left knee disability (which was characterized as knee strain, left knee), assigning a 30 percent rating effective August 18, 2011, and deferred adjudication of a claim of service connection for a left shoulder disability (which was characterized as a bilateral shoulder condition).

In a March 2012 rating decision, the RO denied a claim of service connection for a left shoulder disability and claims for an initial rating greater than 10 percent prior to September 27, 2011, and greater than 30 percent thereafter, for a bilateral foot disability, and for an initial rating greater than 30 percent for a left knee disability.  The Veteran disagreed with this decision in July 2012, seeking service connection for a left shoulder disability and higher initial ratings for his service-connected bilateral foot and left knee disabilities.  He perfected a timely appeal in December 2013.  A videoconference Board hearing was held in May 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In response to a request for clarification of his service representative, the Veteran reappointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in January 2018.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the issue of entitlement to an initial rating greater than 30 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current left shoulder disability is not related to active service or any incident of service.

2.  The record evidence shows that, prior to September 27, 2011, the Veteran's service-connected bilateral foot disability is manifested by, at worst, complaints of pain, very rigid high arches, tenderness along the peroneal tendons, and an abnormal gait.

3.  The record evidence shows that, between September 27, 2011, and March 5, 2013, the Veteran's service-connected bilateral foot disability is manifested by, at worst, complaints of significant bilateral foot pain, bilateral foot weakness and instability, shortened bilateral plantar fascia, and some limitation of dorsiflexion at the bilateral ankles.

4.  The record evidence shows that, effective March 5, 2013, the Veteran's service-connected bilateral foot disability is manifested by, at worst, marked varus deformity of the bilateral feet.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service, including as due to a service-connected bilateral foot disability, nor may arthritis of the left shoulder be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for a 50 percent rating effective March 5, 2013, for a bilateral foot disability have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5020-5278 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred a left shoulder disability during active service.  He alternatively contends that his service-connected bilateral foot disability caused or aggravated (permanently worsened) his left shoulder disability.  He also contends that his service-connected bilateral foot disability is more disabling than currently (and initially) evaluated.

Service Connection Claim

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a left shoulder disability, including as due to a service-connected bilateral foot disability.  The Veteran contends that he incurred a left shoulder disability during active service or, alternatively, his service-connected bilateral foot disability caused or aggravated (permanently worsened) his left shoulder disability.  Despite the Veteran's assertions to the contrary, the record evidence shows instead that his current left shoulder disability is not related to active service or any incident of service, including as due to a service-connected bilateral foot disability.  The Veteran's available service treatment records show no complaints of or treatment for a left shoulder disability during active service, although these records also disclose in-service foot injuries.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a left shoulder disability, including as due to a service-connected bilateral foot disability.  It shows instead that, although the Veteran has complained of and been treated for a left shoulder disability since his service separation, it is related to post-service on-the-job injuries and not to active service or any incident of service, including as due to a service-connected bilateral foot disability.  For example, on VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) in November 2011, the Veteran complained of limited range of motion and weakness when lifting weight using the left shoulder.  He reported a post-service left shoulder injury in 2004 when "he fell at work when he stepped on an unstable rock with his right foot, his ankle rolled over, and he fell onto his left shoulder."  He also reported rotator cuff repair surgery in 2005.  He experienced flare-ups of left shoulder pain in cold weather, when lifting weight, and while sleeping on the left side.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the left shoulder showed less movement than normal, weakened movement, pain on movement, tenderness to palpation, 4/5 muscle strength, and a positive impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, and crank apprehension and relocation test.  X-rays showed degenerative arthritis.  The Veteran was unable to lift more than 5 pounds or over his head with his left arm.  The VA examiner opined that it was less likely than not that the Veteran's service-connected bilateral foot disability caused or aggravated his left shoulder disability.  The rationale for this opinion was that the Veteran's 2004 fall was at least as likely as not related to his service-connected foot disability.  The diagnoses were left shoulder degenerative joint disease and rotator cuff injury. 

In a February 2012 addendum to the November 2011 VA examination, a different VA physician opined that it was less likely than not that the Veteran's left shoulder disability was related directly to active service.  The rationale for this opinion was that the etiology of this disability did not involve a service-connected foot disability and was related instead to a post-service fall.  

The Veteran's post-service VA and private outpatient treatment records document ongoing complaints of and treatment for a left shoulder disability.

The Veteran contends that he incurred a left shoulder disability during active service, including as due to a service-connected bilateral foot disability.  The record evidence does not support his assertions regarding an etiological relationship between his current left shoulder disability (diagnosed as left shoulder degenerative joint disease and rotator cuff injury) and active service, including as due to a service-connected bilateral foot disability.  It shows instead that the Veteran's current left shoulder disability is related to a post-service fall in 2004 which required rotator cuff repair surgery in 2005.  The November 2011 VA examiner opined that the Veteran's service-connected bilateral foot disability had not caused or aggravated his current left shoulder disability.  A different VA physician subsequently opined in February 2012 that the Veteran's left shoulder disability was not related directly to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a left shoulder disability, including as due to a service-connected bilateral foot disability.  In summary, the Board finds that service connection for a left shoulder disability, including as due to a service-connected bilateral foot disability, is not warranted.

The Veteran also is not entitled to service connection for arthritis of the left shoulder on a presumptive basis as a chronic disease.  The Board notes initially that arthritis is considered a chronic disease for which service connection is available on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not show - and the Veteran does not contend - that he experienced arthritis of the left shoulder during active service or within the first post-service year (i.e., by February 1972) such that service connection for this disability is warranted on a presumptive basis.  Id.  It shows instead that arthritis was documented on VA examination in November 2011, several decades after service separation.  Accordingly, the Board finds that service connection for arthritis of the left shoulder also is not warranted.

Higher Initial Rating Claim

The Board finds that the evidence supports assigning an initial 50 percent rating effective March 5, 2013, for a bilateral foot disability.  The Veteran contends that his service-connected bilateral foot disability is more disabling than currently (and initially) evaluated throughout both periods of time at issue in this appeal.  The Board notes initially that the record evidence does not support the Veteran's assertions, at least prior to March 5, 2013.  It shows instead that, prior to September 27, 2011, the Veteran's service-connected bilateral foot disability is manifested by, at worst, complaints of pain, very rigid high arches, tenderness along the peroneal tendons, and an abnormal gait.  For example, on private outpatient treatment in March 2010, the Veteran's complaints included bilateral foot pain which "cause him to walk on the sides of his feet and they hurt him tremendously.  Sometimes he wakes up at night with pain."  Physical examination of the feet showed 3/3 intact pedal pulses, positive hair growth on the feet without varicosities, grossly intact sensation, normal sensation, good muscle strength, a very right high arch foot type, a significantly inverted forefoot on his rear foot as a result of his cavus foot type, an inability to move the subtalar joints or mid-tarsal joints, no painful calluses on the bottoms of the feet, generally fatigued feet, tenderness along the peroneal tendons to the anterolateral aspects of the bilateral lower legs "around where the peroneal tendons come posterior to the fibula and on to the fifth metatarsal region and down underneath that cuboid region on his bilateral feet."  X-rays showed an inability to flatten the arches "with his forefoot in a varus foot type compared to the rear foot."  The impressions were bilateral cavus inverted foot deformity of the bilateral feet, chronic peroneal tenosynovitis of the bilateral feet, and an abnormal gait of the bilateral feet.

The Veteran contends that his service-connected bilateral foot disability is more disabling than currently (and initially) evaluated.  Contrary to these assertions, the record evidence shows instead that, prior to September 27, 2011, this disability is manifested by, at worst, complaints of pain, very rigid high arches, tenderness along the peroneal tendons, and an abnormal gait (as seen on private outpatient treatment in March 2010).  The evidence does not show - and the Veteran does not contend - that, prior to September 27, 2011, he experienced synovitis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (i.e., at least a 20 percent rating under DC 5020) or acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads (i.e., at least a 20 percent rating under DC 5278) such that an initial rating greater than 20 percent under DC 5020-5278 is warranted during this time period.  See 38 C.F.R. § 4.71a, DC 5020-5278 (2017).  The initial 10 percent rating assigned prior to September 27, 2011, for the Veteran's service-connected bilateral foot disability appears to compensate him adequately for the symptomatology which he experienced during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent prior to September 27, 2011, for a bilateral foot disability.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to September 27, 2011, for a bilateral foot disability have not been met.

The Veteran also is not entitled to an initial rating greater than 30 percent between September 27, 2011, and March 5, 2013, for his bilateral foot disability.  Despite his assertions to the contrary, the record evidence shows that his service-connected bilateral foot disability is manifested by, at worst, complaints of significant bilateral foot pain, bilateral foot weakness and instability, shortened bilateral plantar fascia, and some limitation of dorsiflexion at the bilateral ankles during this time period.  For example, on VA foot conditions Disability Benefits Questionnaire (DBQ) in November 2011, the Veteran's complaints included significant bilateral foot pain at night.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  His bilateral foot pain woke him up at night and forced him to get up, elevate his feet, and apply heat to them for pain relief.  Physical examination of the feet showed bilateral pes cavus with all toes tending to dorsiflexion, very painful callosities on the left, bilateral shortened plantar fascia, some limitation of dorsiflexion at both ankles, and bilateral weakness and instability.  The Veteran regularly used a cane for ambulation due to right greater than left foot pain and instability.  X-rays showed bilateral traumatic arthritis and pes cavus.  The diagnosis was claw foot (pes cavus).

On private outpatient treatment in March 2012, the Veteran complained of bilateral foot pain which he rated as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  "It is worse when he is on his feet and better when he gets off of his feet."  He also complained of intermittent short-lived shooting pain in both feet which occurred at night.  He wore out his shoes within 30 days as "they tend to collapse on the lateral aspect of the sole of both shoes."  Physical examination showed bilateral cavovarus deformities of the foot on standing, neutral ankle dorsiflexion on the left, -10 degrees ankle dorsiflexion on the right, and plantar flexion to 30 degrees bilaterally.  X-rays of both feet showed "significant cavovarus foot deformities" with supination of both forefeet and and midfeet.  The diagnoses included bilateral foot pain and bilateral acquired foot deformity.

Despite the Veteran's assertions to the contrary, the record evidence shows that, between September 27, 2011, and March 5, 2013, his service-connected bilateral foot disability is manifested by, at worst, complaints of significant bilateral foot pain, bilateral foot weakness and instability, shortened bilateral plantar fascia, and some limitation of dorsiflexion at the bilateral ankles during this time period.  The Board acknowledges that VA examination in November 2011 documented the presence of additional worsening symptomatology attributable to the Veteran's service-connected bilateral foot disability.  The findings at this examination of all toes tending to dorsiflexion, bilateral shortened plantar fascia, some limitation of dorsiflexion at both ankles, and bilateral weakness and instability all supported the assignment of an initial 30 percent rating effective September 27, 2011, under DC 5020-5278.  See 38 C.F.R. § 4.71a, DC 5020-5278 (2017).  The subsequent findings on private outpatient treatment in March 2012 accorded with the earlier findings on VA examination and do not support the assignment of an initial rating greater than 30 percent during this time period.  Id.  There is no indication that, between September 27, 2011, and March 5, 2013, his service-connected bilateral foot disability is manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity of bilateral feet (i.e., a 50 percent rating under DC 5020-5278) such that an initial rating greater than 30 percent is warranted during this time period.  The Board acknowledges here that the November 2011 documented the presence of very painful callosities in the left foot; this still supported only a higher initial 30 percent rating under DC 5020-5278.  There is no indication that the Veteran experienced very painful callosities in both feet at the November 2011 such that an initial rating greater than 30 percent is warranted under DC 5020-5278.  Id.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 30 percent between September 27, 2011, and March 5, 2013, for his service-connected bilateral foot disability.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent between September 27, 2011, and March 5, 2013, for a bilateral foot disability have not been met.

In contrast, the Board finds that the record evidence supports assigning a higher initial 50 percent rating effective March 5, 2013, for a bilateral foot disability.  VA examination on March 5, 2013, documented - for the first time - the presence of marked varus deformity of the bilateral feet (i.e., a 50 percent rating under DC 5020-5278).  Id.  At this examination, the Veteran's complaints included significant bilateral foot pain which he rated as 8/10 on a pain scale.  He also reported flare-ups of his bilateral foot pain which resulted in severe activity limitations.  Physical examination of the feet showed bilateral pes cavus, mild lateral deviation of the second digit of both feet, definite tenderness under the metatarsal heads bilaterally, a callus on the lateral aspect of the left foot at the base of the great toe, bilateral shortened plantar fascia, mild tenderness in the bilateral plantar fascia, some limitation of dorsiflexion at both ankles, and bilateral marked varus deformity.  The Veteran regularly used orthopedic inserts for his bilateral foot condition.  X-rays of the feet showed traumatic arthritis and inversion.  The diagnosis was bilateral cavus inverted foot and peroneal synovitis associated with bilateral degenerative disease.

The Veteran's VA outpatient treatment records document ongoing complaints of and treatment for right foot pain.

On VA foot conditions DBQ in October 2015, the Veteran's complaints were unchanged.  He described his bilateral foot pain as "dull, aching, and sharp in nature."  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  He experienced daily flare-ups of bilateral foot pain up to 10/10 on a pain scale and was required to sit and rest when they occurred.  He was unable to walk, stand, climb, or drive more than short distances or brief periods of time.  Orthotics had not relieved his symptoms.  Physical examination of the feet showed pain on use bilaterally, pain accentuated on use bilaterally, pain on manipulation of the feet bilaterally, pain accentuated on manipulation of the feet bilaterally, bilateral swelling on use, no characteristic callosities, extreme tenderness on plantar surfaces of both feet not improved by orthopedic shoes or appliances, objective evidence of marked deformity bilaterally, inward bowing of the Achilles tendon bilaterally, marked inward displacement and severe spasm of the Achilles tendon on manipulation of both feet not improved by orthopedic shoes or appliances, mild or moderate hallux valgus on the right foot, both great toes dorsiflexed due to pes cavus, marked tenderness under the bilateral metatarsal heads, bilateral shortened plantar fascia, and bilateral limitation of dorsiflexion at the ankles to a right angle.  The Veteran had bilateral foot pain due to less movement than normal, excess fatigability, incoordination, pain on movement, pain on weight-bearing, deformity, instability of station, disturbance of locomotion, interference with standing, and lack of endurance.  The Veteran constantly used a cane and had difficulty with his gait and fell often due to his bilateral foot condition.  X-rays of the feet showed traumatic arthritis.  The VA examiner stated that the Veteran "requires [a] wheelchair for assisted mobility."  The diagnoses included bilateral acquired pes cavus (claw foot) and bilateral degenerative arthritis of the feet.

The record evidence supports assigning a higher initial 50 percent rating effective March 5, 2013, for the Veteran's service-connected bilateral foot disability.  It shows that, on VA examination conducted on that date, physical examination of the Veteran's feet showed bilateral marked varus deformity (i.e., a 50 percent rating under DC 5020-5278).  See 38 C.F.R. § 4.71a, DC 5020-5278 (2017).  The March 2013 VA examination also documented the Veteran's complaints of significant bilateral foot pain which he rated as 8/10 on a pain scale and flare-ups of his bilateral foot pain which resulted in severe activity limitations.  Similarly, VA foot conditions DBQ in October 2015 showed that the Veteran's service-connected bilateral foot disability resulted in pain on use, pain accentuated on use, pain on manipulation of the feet, pain accentuated on manipulation of the feet, swelling on use, no characteristic callosities, extreme tenderness on plantar surfaces of the feet not improved by orthopedic shoes or appliances, objective evidence of marked deformity, inward bowing of the Achilles tendons, marked inward displacement and severe spasm of the Achilles tendons on manipulation of both feet not improved by orthopedic shoes or appliances, both great toes dorsiflexed due to pes cavus, marked tenderness under the metatarsal heads, shortened plantar fascia, and limitation of dorsiflexion at the ankles to a right angle.  The Veteran constantly used a cane, had difficulty with his gait, fell often, and experienced daily flare-ups of bilateral foot pain up to 10/10 on a pain scale which required him to sit and rest.  He was unable to walk, stand, climb, or drive more than short distances or for brief periods of time.  Orthotics had not relieved his symptoms.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating effective March 5, 2013, for a bilateral foot disability have been met.


ORDER

Entitlement to service connection for a left shoulder disability, including as due to a service-connected bilateral foot disability, is denied.

Entitlement to a 50 percent effective March 5, 2013, for a bilateral foot disability is granted.


REMAND

The Veteran also contends that his service-connected left knee disability is more disabling than currently (and initially) evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the left knee, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the left knee in October 2015 did not comply with Correia.  For example, there is no indication in the October 2015 VA knee and lower leg conditions DBQ whether the left knee range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected left knee disability.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected left knee disability.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


